Action to restrain alleged violations of covenants in lease agreements, to prevent interference with the business of plaintiff in selling dwelling houses, and for other relief. Orders denying defendants’ motions to dismiss the complaint and the four causes of action alleged therein as insufficient, affirmed, with one bill of $10 costs and disbursements, with leave to appellants to answer within ten days from the entry of the order hereon. No opinion. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.